DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 01/21/2021 has been entered and fully considered. Claims 1-9  and 12-16 remain pending in the application, where Claims 1-3, 6, 8-9 and 12-13 have been amended.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112 and 102 rejections previously set forth in the non-final office action mailed on 10/26/2020.

Allowable Subject Matter

3- Claims 1-9 and 12-16 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 1 and 2,  the prior art of record, taken either alone or in combination, fails to disclose or render obvious:


wherein the grating has a striped pattern in which transmissive portions configured to transmit the light from the light source and shielding portions configured to block the light from the light source are alternately arranged, and wherein a light pattern is formed on the irradiated surface in a sinusoidal shape by adjusting positions of the grating and the aperture such that a vertical width of a shadow that is formed at the position of the aperture by the shielding portions of the grating is equal to or larger than a vertical width of an opening of the aperture

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Duval, Song and Intekplus. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed, and in particular the position adjustment of the grating with respect to the aperture for the claimed condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886